The opinion of the court was delivered by
Barrett, J.
The renting of the farm by the plaintiff in the spring of 1863, and the use of it in 1864, and the disposal of it to O'ber in November, 1864, must be regarded as a practical abandonment of the contract by the plaintiff — and, taken in connection with the state of the title at the time of the contract, December 8th, 1862, and the notice of recision a few days after by the defendant, and the abandonment of the place by the defendant, it must operate an acceptance of the recision offered by the defendant, and take effect as of that time, and thus leave the note in suit without any consideration, This construction put on what was done renders any discussion of other aspects of case needless.
Judgment affirmed.